Citation Nr: 0809204	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-10 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
April 2003.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating, in which, the RO denied 
service-connection claims for hypertension, for chronic neck 
pain, and for chronic lumbar pain and granted service 
connection for GAD, assigning an initial 10 percent rating, 
effective April 2, 2003.

Because the GAD claim on appeal involves a request for a 
higher initial rating following the grant of service 
connection, the Board has characterized the claim in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO assigned an initial 10 percent 
rating from the effective date of the grant of service 
connection, as higher ratings are available, the veteran is 
presumed to seek the maximum available benefit.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims has been accomplished.

2.  There is no competent medical evidence that the veteran 
currently has, or ever has been diagnosed with, hypertension.

3.  While the veteran has complained of neck pain, there is 
no competent medical evidence that the veteran currently has 
a cervical spine disability.

4.  While the veteran has complained of low back pain, there 
is no competent medical evidence that the veteran currently 
has, or ever has had, a lumbar spine disability.

5.  Since April 2, 2003, the veteran's GAD has been 
manifested by manifested by essentially mild occupational and 
social impairment with mild social anxiety and some sleep 
problems, without any intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
suspiciousness, panic attacks, and/or mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

3  The criteria for service connection for a lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for an initial rating in excess of 10 
percent for GAD have not been met at any point since April 2, 
2003, effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the Boise Regional Office and the Pittsburgh RO).  
Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2003 and December 2003 that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decision in this matter.  These letters 
informed the appellant of what evidence was required to 
substantiate the service-connection claims on a direct and 
presumptive basis and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also 
advised to visit the VA web site for general information 
about benefits and to contact the VA for specific information 
or questions about his claims.  He was provided a VA Form 21-
4138, Statement in Support of Claim, to provide information 
to VA.  In the December 2003 pre-rating letter, the RO 
indicated that VA would be scheduling a physical examination 
for the appellant and that VA might disallow his claims if he 
did not report for this examination.  Clearly, this notice 
meets Pelegrini's content of notice requirements, as well as 
the VCAA's timing of notice requirement.  

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations, until the day before a 
statement of the case (SOC) was issued, on these facts, the 
RO's delay in this regard is not shown to prejudice the 
appellant.  Because the Board's decision herein denies the 
veteran's claims for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

With respect to the veteran's increased rating claim, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In 
Dingess/Hartman, the Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Even so, the Board notes that the SOC set forth 
the criteria for higher ratings for GAD, which is sufficient 
under Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service medical 
records, as well as a report of VA examination.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the veteran or his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the ROs, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided, at this juncture.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board is without authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as hypertension, becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
hypertension during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

After a full review of the record, including the medical 
evidence and statements by the veteran and his 
representative, the Board finds that service connection for 
hypertension, for a cervical spine disability, and for a 
lumbar spine disability is not warranted.

A. Hypertension

The veteran asserts that he has hypertension which is linked 
to his service-connected GAD.

Initially, the Board notes that there is no evidence of a 
diagnosis of hypertension in service.  Following his 
enlistment examination in June 1993 until his discharge from 
service in April 2003, except for an isolated blood pressure 
reading of 169/101 in February 2002, his blood pressure 
readings were within normal range - 130/70 (June 1993); 
137/78 (May 1997); 129/81 (January 1998);152/80 (December 
1998); 146/93 (October 1999); 140/70 (February 2000); 148/85 
(August 2000); 156/88 (July 2000); 132/76 (December 2000); 
134/92 (May 2001); 124/92 (February 2002); 116/82 (April 
2002); 116/72 (May 2002); 146/72 (July 2002); 126/88 
(November 2002); 144/100 (December 2002); and 149/88, 138/92, 
135/85, 126/80, 126/88, and 116/76 (January 2003).  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90 mm and noting that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days).  

Similarly, there also is no evidence of a diagnosis of 
hypertension after service discharge, to include within the 
one-year presumptive period for chronic diseases.

Although post-service medical records reveal an assessment of 
borderline hypertension, the veteran has not actually been 
diagnosed with hypertension as defined by 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  The evidence shows the 
veteran's blood pressure readings have been within normal 
range: 124/86 (July 2003); 130/76 and 129/69 (November 2003); 
139/85 (December 2003); 138/90 and 134/73 (February 2004); 
144/92, 140/80, 132/98, 132/88, and 130/90 (March 2004); 
140/77 (April 2004); and 130/70 (on VA examination in June 
2004).  As the June 2004 VA examiner noted, the veteran's 
physical examination was unremarkable for current or chronic 
cardiac pathology.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, medical 
evidence fails to show that the appellant has the disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the absence of a diagnosis of hypertension, 
there is no basis for a service connection as secondary to 
the veteran's GAD.  Therefore, his claim must be denied.

B. Cervical and Lumber Spine

In light of the above-noted legal authority, the Board finds 
that the record also does not provide a basis for 
establishing service connection for a cervical or lumbar 
spine disability. 

The veteran asserts that he has cervical and lumbar spine 
disabilities as a result of an in-service motor vehicle 
accident (MVA), and that his neck and back pain affect his 
ability to sleep.

On his enlistment and subsequent examination reports, the 
clinical findings for the veteran's spine and other 
musculoskeletal system were noted to be normal.  In February 
2000, the veteran was treated for cervical pain of 
questionable etiology.  X-rays of the cervical spine were 
negative.  Following an MVA in August 2000, he was treated 
for complaints of neck and low back pain.  There was mild 
tenderness at C4 on examination.  X-rays were negative.  The 
assessment was musculoskeletal pain status post MVA.  In May 
2001, the veteran was seen for complaints of neck pain of 
three days duration, which had been off and on for a few 
weeks.  The veteran reported that his neck pains were not 
movement related and happened at different times of the day.  
He gave a history of an MVA in August 2000, when he was rear-
ended while stopped.  On examination, mild spasms of the 
cervical paraspinals, greater on the right than the left, 
were noted; clinical findings for the lumbar spine were 
negative.  The assessment was cervical strain.  In a February 
2002 report of medical assessment prior to discharge, the 
veteran indicated that he intended to seek VA disability 
benefits for neck and back pain.  In April 2002 and May 2002, 
the veteran was seen for somatic dysfunction of the cervical 
spine with chronic neck pain.  In July 2002, the veteran 
requested neck manipulations for off/on neck pain of three to 
four years duration.  The assessment was somatic dysfunction 
of the cervical spine and upper rib cage.  In December 2002, 
the assessment included neck pain.  The veteran again was 
treated for complaints of neck and back pain, in January 
2003.  On examination, he was noted to be in no acute 
distress and the assessment was chronic neck and back pain.

Post-service medical records reflect treatment for insomnia 
claimed as due to chronic back pain, in July 2003.  The 
assessment included neck pain by history.  On examination in 
November 2003, the veteran was treated for complaints of neck 
pain with occasional radiation to the left palm.  X-rays of 
the cervical spine showed mild decrease in cervical lordosis 
but no evidence of bony abnormalities or disc space 
narrowing.  The assessment was somatic dysfunction of the 
cervical spine, chronic cervical pain.  In February 2004, he 
was seen for musculoskeletal complaints.  On examination, in 
April 2004, no musculoskeletal deficits were found.  The 
assessment included cervical and lumbar somatic dysfunction.  

During a June 2004 VA examination, the veteran gave a four-
year history of functional cervical and thoracic 
musculoskeletal pain.  The examiner indicated that the 
veteran's complaints were most likely due to normal 
musculoskeletal variations, as the veteran responded well to 
intermittent osteopathic manipulative therapy.  On physical 
examination, the veteran's neurologic and musculoskeletal 
systems were unremarkable for current or chronic pathology.  
No diagnosis of a cervical or lumbar spine disability was 
given.  

Although the veteran has complained of episodic neck and low 
back pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, there is no medical evidence that veteran has a 
cervical or lumbar spine disability.  As such, there is no 
competent evidence of a current disability upon which to 
predicate a grant of service connection on any basis, and, 
hence, no valid claim for service connection.  See Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App at 144.

III.	All Disabilities

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his representative advanced 
in connection with his service-connection claims.  The Board 
does not doubt the sincerity of their belief that the veteran 
currently has hypertension, and neck and low back problems 
that are related to his military service.  However, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without the appropriate medical 
training or expertise, they are not competent to render a 
probative opinion on such a medical matter (as a diagnosis).  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to the either 
the nature or etiology of the veteran's claimed disabilities 
have no probative value.

In reaching the decision to deny each of the claims for 
service connection, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports any of these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Higher Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran asserts that a higher rating is warranted for his 
GAD.

The RO assigned the veteran's initial 10 percent rating for 
GAD under Diagnostic Code 9400.  The Board notes that 
psychiatric disabilities other than eating disorders are 
actually rated pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2007).

Under the formula, a 10 percent evaluation is assigned when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the April 2, 2003 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 10 
percent rating assigned and a higher rating must be denied.

Historically, in the August 2004 rating decision on appeal, 
the RO granted service connection for GAD and assigned an 
initial 10 percent rating, effective April 2, 2003.  This 
decision was based on service treatment records showing a 
diagnosis of situational anxiety associated with legal issues 
and complaints of insomnia, in February 2002.  During an 
April 2002 behavioral health consultation, the veteran 
reported multiple life stressors which affected his sleep 
onset and quality.  On evaluation, the veteran was oriented 
times four, cooperative and motivated for treatment.  He had 
good eye contact; affect was full.  His speech was normal for 
volume and rate.  Mood was euthymic.  Thought processes were 
clear and goal-directed, with no evidence of disorders or 
perceptual disturbances.  No suicidal or homicidal ideation 
or intent was present.  Judgment and insight appeared fair.  
The assessment was  chronic sleep disruption.  He was given a 
Global Assessment of Functioning (GAF) score of 65.  

At a follow-up behavioral health consultation in July 2002, 
the veteran reported improving sleep duration and quality as 
a result of increases to his work schedule and overall 
increased fatigue.  On evaluation, the veteran was oriented 
times four, cooperative and motivated for treatment.  He had 
good eye contact; affect was full.  His speech was normal for 
volume and rate.  Mood was euthymic.  Thought processes were 
clear and goal-directed, with no evidence of disorders or 
perceptual disturbances.  No suicidal or homicidal ideation 
or intent was present.  Judgment and insight appeared fair.  
At another evaluation in September 2002, the veteran again 
was oriented times four, cooperative and motivated for 
treatment.  He had good eye contact; affect was full.  His 
speech was normal for volume and rate.  Mood was euthymic.  
Thought processes were clear and goal-directed, with no 
evidence of disorders or perceptual disturbances.  No 
suicidal or homicidal ideation or intent was present.  
Judgment and insight appeared fair.  On return in December 
2002, the veteran reported that sleep disruption had 
gradually improved with his recent decision to quit smoking, 
but he continued to report cognitive business which delayed 
sleep onset.  Anxious symptoms were not currently a problem.  
On evaluation, the veteran was oriented times four, 
cooperative and motivated for treatment.  He had good eye 
contact; affect was full.  His speech was normal for volume 
and rate.  Mood was euthymic.  Thought processes were clear 
and goal-directed, with no evidence of disorders or 
perceptual disturbances.  No suicidal or homicidal ideation 
or intent was present.  Judgment and insight appeared fair.  
The assessment, following the July 2002, September 2002, and 
December 2002 evaluations, included anxiety disorder NOS (Not 
Otherwise Specified) and chronic sleep disruption.  He was 
given GAF scores of 65.  

Post-service medical records reflect that the veteran was 
seen for insomnia in July 2003 and anxiety in February 2004.

During a June 2004 VA examination, the veteran gave a three-
year history of insomnia.  The examiner indicated that the 
veteran's intermittent insomnia had responded well to 
treatment with Elavil and Valium as needed.  During his 
evaluation for the latter problem, the veteran was seen by 
behavioral health and deemed to have no depressive symptoms.  
He was given stress/life management counseling and prescribed 
the above medications.  The veteran reported that he was 
doing well with improved sleep patterns and decreased 
frequency of insomnia.  A thorough examination of the 
neurologic/psychiatric systems was unremarkable for current 
or chronic pathology.  The examiner recommended continuation 
of monitoring the veteran's life stressors, sleep patterns 
and medication use for insomnia. 

The evidence above shows that any occupational and social 
impairment due to the veteran's GAD and insomnia are due to 
mild or transient symptoms which decrease his work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress with his symptoms generally controlled 
by medication.  

In evaluating the veteran's GAD, the Board has also 
considered the Global Assessment of Functioning (GAF) scores 
assigned, and the definition of those scores.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
scores assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  

Here, only a GAF score of 65 has been assigned.  Under the 
DSM-IV, GAFs between 61 and 70 are indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Furthermore, the probative medical evidence does not 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, and/or mild memory loss so as to warrant a 30 
percent rating.  Even though the veteran suffers from chronic 
sleep impairment, the June 2004 VA examiner noted that the 
veteran reported that he was doing well with improved sleep 
patterns and decreased frequency of insomnia.  Moreover, 
examination of the veteran's neurologic/psychiatric systems 
was unremarkable.  Thus, based on the need for medication to 
control primarily symptoms for insomnia, only a 10 percent 
rating is warranted.

As such, the Board finds that the preponderance of the 
objective medical evidence of record is against an initial 
rating in excess of 10 percent for the veteran's service-
connected GAD.  In view of the holding in Fenderson, supra, 
the Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected GAD.  Based upon 
the record, the Board finds that at no time since the veteran 
filed his original claim for service connection has his GAD 
been more disabling than the current 10 percent rating.  
Further, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).

Finally, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing in the record on appeal that the appellant's 
service-connected GAD has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

An initial rating in excess of 10 percent for GAD is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


